Title: From John Adams to François Adriaan Van der Kemp, 15 October 1813
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy October 15. 1813

On the 5th. your mind was relieved from its Uncertainty; and your Anxiety must have been Succeeded by Grief. But why Should We grieve, when grieving We must bear?
I Should have visited Charles and Should have asked to See him when I was at his fathers house with you; if I had not been apprehensive that the Sight of an entire Stranger would distress and fatigue him.
It is melancholly, that Such numbers of our most Studious and ingenuous young men fall Sacrifices to intemperance in Study, and an injudicious regimen. The bud Swells and promises an Abundance of excellent fruit, the flower opens and Spreds, with exquisite beauty and fragrance, and then droops, fades, and perishes like the night blooming ceres.
Your Visit to Boston Cambridge and Quincy has been universally agreable to all persons of both Sexes, whom I have Seen. Even the disciples of Calvin, Sandiman and Hopkins, preserve a respectfull Silence.
Pray give me the entire title of Goethens Work. We know not what the Jews learned in Egypt, in Babylon or in Persia. All the Knowledge of those nations is lost. Their Theology, Phylosphy, Sciences, Arts are lost with their Languages. I wish I knew more of the Alexandrian Library. I Suspect that Theologians and Despots, Christian, Hebrew and Mahometan conspired to annihilate it. Do you not Suspect that the Hebrew learned much from the Egyptians? the Chaldeans? the Persians? the Phænisians? Do you not Suspect that Cæsar, Pompey, Cicero, Plutarch, Seneca, Quntillian as well as Pliny and Longinus had Seen the Pentateuck?
Have you the Hymn of Cleanthes, to God almighty? Have you any translation of it, into Latin, French, or English? Why did not Grotius translate it? Why has Harvard Colledge omitted this Hymn in their Collectanea græca minora, for the Use of Schools? Why has Dr Priestley neglected it, in his comparison of Greek and Roman Divinity with the Christian?
If I could live as near you, as Mr Mappa, feriam Sidera vertice. Vale

John Adams